In The
                      Court of Appeals
        Sixth Appellate District of Texas at Texarkana


                          No. 06-19-00020-CV



                       DANIEL GRAY, Appellant

                                   V.

TDCJ, SHARON WEBB, SGT. DUTTINE, CPT. DOE, PROPERTY OFFICER RUST,
                 AND WARDEN PARKER, Appellees



                  On Appeal from the 5th District Court
                         Bowie County, Texas
                     Trial Court No. 18C1613-005




              Before Morriss, C.J., Burgess and Stevens, JJ.
              Memorandum Opinion by Chief Justice Morriss
                               MEMORANDUM OPINION
       Daniel Gray, an inmate confined in the Texas Department of Criminal Justice (TDCJ),

complained of the alleged improper confiscation of his personal property, including legal papers

and documents. Proceeding pro se and in forma pauperis, he sued the TDCJ, Sharon Webb, Sgt.

Duttine, Cpt. Doe, Property Officer Rust, and Warden Parker. Gray appeals the trial court’s

dismissal of his lawsuit as frivolous. We affirm.

       Chapter 14 of the Texas Civil Practice and Remedies Code governs an inmate action in

which an affidavit of inability to pay costs is filed. TEX. CIV. PRAC. & REM. CODE ANN. § 14.002(a)

(West 2017). “Chapter Fourteen was designed to control the flood of frivolous lawsuits being filed

in the courts of this State by prison inmates, consuming valuable judicial resources with little

offsetting benefit.” Hickson v. Moya, 926 S.W.2d 397, 399 (Tex. App.—Waco 1996, no writ). A

Chapter 14 dismissal is reviewed for an abuse of discretion. Smith v. Tex. Dep’t of Criminal

Justice-Institutional Div., 33 S.W.3d 338, 339 (Tex. App.—Texarkana 2000, pet. denied) (citing

Hickson, 926 S.W.2d at 398). A trial court abuses its discretion when it acts without reference to

any guiding rules and principles. Downer v. Aquamarine Operators, Inc., 701 S.W.2d 238, 241–

42 (Tex. 1985).

       Chapter 14 requires the exhaustion of administrative remedies as a condition precedent to

filing suit. Smith, 33 S.W.3d at 340. “The two-step ‘Offender Grievance Program’ is the sole

source of administrative remedy for TDCJ inmates.” Crain v. Prasifka, 97 S.W.3d 867, 868 & n.3

(Tex. App.—Corpus Christi 2003, pet. denied). An inmate must first present his or her complaint

in a step-one grievance within fifteen days of the incident and may appeal the ruling on the step-


                                                2
one grievance by filing a step-two grievance within fifteen days of receiving the response to the

step-one grievance. See id. at 868–69. An inmate has exhausted all administrative remedies once

he or she receives a written response to a step-two grievance. See TEX. GOV’T CODE ANN.

§ 501.008 (West 2012). As we stated in Smith,

       An inmate may not file a claim in state court regarding operative facts for which
       the TDCJ grievance system provides the exclusive administrative remedy until the
       inmate receives a written decision issued by the highest authority provided for in
       the grievance system, or the 180th day after the date the grievance is filed if the
       inmate has not received a written decision.

Smith, 33 S.W.3d at 340 (citing TEX. GOV’T CODE ANN. § 501.008(d)).

       “An inmate who files a claim that is also subject to the grievance system must file an

affidavit stating the date a grievance was filed and the date a written decision was received, and a

copy of the written decision.” Id. (citing TEX. CIV. PRAC. & REM. CODE ANN. § 14.005(a) (West

2017)). “If the inmate fails to file a claim within thirty-one days of receiving a final decision from

the grievance system, the trial court must dismiss the suit.” Id. (citing TEX. CIV. PRAC. & REM.

CODE ANN. § 14.005(b) (West 2017)).

       Here, as stated in the trial court’s order of dismissal, Gray failed to attach a step-two

grievance or response. Because Gray failed to provide a copy of the written step-two decision, as

required by Section 14.005(a)(2), the trial court could not determine whether the substance of

Gray’s complaint was raised in a step-two grievance or whether Gray’s lawsuit was timely filed.




                                                  3
      We affirm the trial court’s judgment.




                                              Josh R. Morriss, III
                                              Chief Justice

Date Submitted:      March 29, 2019
Date Decided:        April 24, 2019




                                                 4